PER CURIAM.
Defendant pled no contest to possession of cannabis and phentermine. She reserved the right to appeal the trial court’s denial of her motion to suppress.
*1135We find that the inventory search of defendant’s purse, which yielded the contraband, was proper. See State v. Barth, 434 So.2d 19 (Fla. 2d DCA 1983); State v. Forbes, 419 So.2d 782 (Fla. 2d DCA 1982). Accordingly, we reject the points raised by defendant.
Judgment and sentence affirmed.
SCHEB, A.C.J., and CAMPBELL and LEHAN, JJ., concur.